Citation Nr: 1621116	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a disorder characterized by memory loss.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to May 1981.

This matter came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That rating decision denied service connection for residuals of a head injury, headaches, memory loss, a low back disability, and a gastrointestinal disorder.

The Board remanded the appeal in July 2013.  While the appeal was in remand status, the RO issued a rating decision in November 2013 that granted service connection for gastrointestinal reflux disease.  As this constitutes a full grant of the benefit sought on appeal, the issue of entitlement to service connection for a gastrointestinal disorder is no longer in appellate status and will not be addressed by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2013 remand, the Board noted various instances during the Veteran's service when he was treated for headaches and low back complaints, as well as for a head injury.  The remand directed that examinations be conducted to determine the etiology of the claimed disabilities.  The remand order specified that the examiners should acknowledge and discuss the Veteran's statements regarding symptoms during service and continuously thereafter.  

On VA spine examination in October 2013, the examiner concluded that the Veteran's current lumbar spine disabilities were not related to service, noting that service records failed to support a chronic or recurrent lumbar spine disability.  Unfortunately, this opinion and accompanying rationale do not adequately address the Veteran's reports of low back problems during service and continuously following service.  Clarification must be obtained.

On additional VA examination in October 2013, the examiner provided a diagnosis of chronic headache.  He concluded that headaches were not related to service.  He reasoned that only transient headache episodes were noted during service, and that service records did not support any chronic or recurrent headache.  He also indicated that there was no indication of traumatic brain injury residuals, and that therefore, an opinion was not necessary.  Unfortunately, these opinions fail to address the question of whether there are in fact residuals stemming from the documented in-service head injury, to include the reported headaches and memory loss.  

Finally, on VA psychiatric examination in October 2013, the examiner answered "yes" to the question of whether the Veteran did have or had ever been diagnosed with a mental disorder, noting a diagnosis of major depressive disorder in the Veteran's VA medical records.  However, he then indicated that there was no diagnosis on either Axis I or Axis II.  In a January 2016 appellate brief, the Veteran's representative argued that the Veteran, as a layperson, was not competent to distinguish between competing psychiatric diagnoses, and that his claim of entitlement to service connection for memory loss should be considered as a claim of entitlement to service connection for his diagnosed psychiatric disorders, to include anxiety and depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board agrees.  As such, the Veteran should be afforded an additional examination to clarify the nature and etiology of any diagnosed psychiatric disorder.      

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the October 2013 spine, headache, and traumatic brain injury examinations.  The examiner is asked to review the claims file, to include his examination reports.

If the October 2013 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examinations of the Veteran are required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent probability or more) that the current low back disability is related to active service, to include the recorded complaints referable to back pain during service.

b. Whether there are residuals of the documented in-service head injury.  If so, whether it is at least as likely as not (50 percent probability or more) that any such residual is related to active service, to include the recorded complaints referable headaches during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiners attention is directed to the Veteran's service treatment records, as well as post-service VA treatment records and the Veteran's competent statements regarding symptoms during service and continuously since service.  This information should be specifically referenced as having been considered in any addendum opinion or report of examination.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions, and that of the others, must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed low back disability.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders, and should specify whether there is any such disorder that is characterized by memory loss.  With respect to any currently present acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiners attention is directed to the Veteran's service treatment records, as well as post-service VA treatment records and the Veteran's competent statements regarding symptoms during service and continuously since service.  This information should be specifically referenced as having been considered in any addendum opinion or report of examination.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions, and that of the others, must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed low back disability.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Review the addendum and examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




